Citation Nr: 0310081	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the veteran's VA improved pension benefits were 
properly reduced effective January 1, 1998.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1956.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2001 action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts 
which reduced the veteran's VA improved pension benefits 
effective January 1, 1998.  A hearing was held before the 
undersigned Veterans Law Judge at the RO in November 2002.


FINDINGS OF FACT

1.  The veteran has been in receipt of VA improved pension 
benefits since July 1994.  

2.  In or about July 2000, the RO discovered, through contact 
with the Social Security Administration (SSA), that the 
veteran had been in receipt of benefits from SSA since 
December 1997.

3.  In April 2001, the RO appropriately amended the veteran's 
pension by reducing it, effective January 1, 1998, due to his 
receipt of SSA benefits. 


CONCLUSION OF LAW

The veteran's VA improved pension benefits were properly 
amended effective January 1, 1998, by including as income his 
SSA benefits received beginning in December 1997.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 3.271 
3.660 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA improved pension is a benefit 
payable by the VA to veterans of a period of war because of 
disability, and is an income based program.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. § 3.3(a)(3) (2002).

The maximum rates of improved pension are reduced by the 
amount of the countable annual income of the veteran.  
38 C.F.R. § 3.23 (2002).  Payments of any kind from any 
source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2002).  

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
dividing the remainder by 12.  38 C.F.R. § 3.273(b)(2) 
(2002).  

The Board notes that the veteran has been in receipt of VA 
improved pension benefits since July 1994 (the effective date 
of the award was actually June 1, 1994).  In a July 1994 
letter, the RO informed the veteran that he was awarded 
"Disability Pension," and the letter and attached VA Form 
21-8768 informed him that the VA improved pension program is 
an income based program and that he was obligated to report 
changes in family income immediately.  The letter 
specifically noted that his rate of pension was based on, 
among other things, his receipt of no income from SSA.  

In a July 1994 letter, the veteran indicated that he had 
received the award letter for "VA Disability Pension" and 
provided information regarding his spouse in order to have 
the award increased to include a dependency allowance.  In a 
subsequent action, in late July 1994, his pension award was 
amended to include additional benefits for his spouse.  In a 
January 1998 statement, the veteran requested that his spouse 
be removed from his award as they had separated in 1995, and 
requested an increase in his "pension rate" based on a need 
for aid and attendance.  

In or about May 1998, it was discovered by the RO that the 
veteran's spouse received previously unreported income in 
1995, and his award was subsequently terminated effective in 
February 1995, creating an overpayment in the calculated 
amount of $15,533.  In a July 1998 decision, however, the 
Committee on Waivers and Compromises granted the veteran's 
request for waiver of recovery of this overpayment, 
essentially finding that he was not a fault in its creation 
(as he was not aware of his spouse's income), and also 
because of his current financial situation.  

In a letter dated in July 2000, the RO informed the veteran 
that SSA had informed them that he had been in receipt of 
$540.70 in monthly (SSA) benefits, which was inconsistent 
with what he had been reporting (for example, in a February 
1999 Improved Pension Eligibility Verification Report (EVR), 
he reported that he was in receipt of no income from SSA).  
The veteran was notified that payments would continue for 60 
days to give him time to respond, but that he could minimize 
a potential overpayment by requesting a reduction in VA 
pension.  He was also notified of his right to a hearing.  

Thereafter, the veteran requested and was scheduled for two 
hearings which he cancelled, finally appearing for an 
informal hearing in April 2001.  During this hearing, it was 
explained to the veteran and his representative that through 
contact with SSA it was discovered that the veteran began 
receiving SSA benefits in December 1997 (records from SSA, 
associated with the claims folder, confirm this).  
Thereafter, on April 30, 2001, the RO reduced the veteran's 
pension, effective January 1, 1998, due to the receipt of the 
additional SSA income, and he was advised of such action by 
letter dated May 1, 2001.  This action created an overpayment 
in the amount of over $21,182.

The veteran has perfected an appeal of this reduction.  The 
veteran and his representative's main contention is that the 
veteran had been under the impression that, since the early 
1990s he had been receiving VA service connected compensation 
as opposed to pension, and that as such, he was under the 
impression that he could receive SSA benefits as well.  
During the November 2002 Travel Board hearing, he testified 
that he did not understand the difference between 
compensation and pension, and that he was told by both 
service organizations and VA personnel to leave "blank" 
those portions of pertinent forms requesting income 
(including from SSA) information.  His representative 
indicated that the veteran was assured that his receipt of 
both benefits would not be a problem.  

Regarding this contention, the Board initially points out 
that service connection has not been established for any 
disability and that prior to July 1996 there is no indication 
that the veteran had ever filed a claim for service 
connection for any disability (at that time he filed a claim 
of service connection for an ankle disability, which was 
denied in January 1997).  The Board also points out that, as 
noted above, prior to the circumstances leading to present 
appeal, the veteran specifically made reference, in 
correspondence to the RO, to his receipt of pension, and, in 
fact, had to have been aware that this was an income based 
program, given his involvement in the proceedings involving 
the separate overpayment created in or about May 1998 (due to 
his spouse's unreported income), the recovery of which was 
waived.   

Regardless, what the veteran understood or did not understand 
is not the crux of this matter, which is whether his VA 
improved pension benefits were properly terminated effective 
January 1, 1998.  That said, as essentially explained above, 
his recurring SSA benefits count as income for VA improved 
pension purposes.  38 C.F.R. § 3.271 (2002).  Therefore, the 
Board finds that the veteran's VA improved pension was 
appropriately adjusted effective January 1, 1998 as he began 
receiving SSA benefits in December 1997.  See 38 U.S.C.A. § 
5112(b)(4) (West 1991); 38 C.F.R. § 3.660 (2002) (the 
effective date of a reduction or discontinuance of pension 
benefits by reason of a change in income shall be the last 
day of the month in which the change occurred.) 

Next, the Board observes that the law provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, and also includes new notification 
provisions.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002).  
Specifically, VA is required to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West 2002).

A claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  See 
38 U.S.C.A. § 5103(b) (West 2002); see also  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

While it does not appear that the RO specifically addressed 
this legislation with regard to this claim on appeal, by 
virtue of a statement of the case issued in December 2001, 
the veteran was provided adequate notification of the 
information and evidence necessary to substantiate this 
claims.  Previously, in April 2001, the veteran and his 
representative met at the RO for a informal hearing at which 
time the reasons for the reduction of his award were 
explained to them, and the evidence gathered by the RO was 
identified; and prior to that time, in the July 2000 letter 
noted above, the RO asked the veteran to present 
clarification evidence with respect to the discrepancy 
between his reported SSA income and the amount discovered 
through contact with SSA.   

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate these 
claims (see Quartuccio v. Principi, 16 Vet. App. 183 (2002)), 
and he has been afforded ample opportunity to submit such 
information and evidence.  

The Board also notes that evidence necessary for fair 
adjudication of this particular claim is of record, including 
evidence regarding the veteran's receipt of SSA benefits and 
VA pension.  The Board finds the duty to assist the veteran 
in the development of these claims under the VCAA has been 
met.  It is pointed out that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

Finally, because there is no legal authority that would allow 
VA to exclude Social Security benefits collected by the 
veteran from his countable income for pension purposes, the 
veteran's appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). Given that the law, rather than 
the facts in this case, is controlling, the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d. 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).


ORDER

The appeal is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

